Kurtz, J.
(dissenting) — RCW 8.25.070(l)(b) directs trial courts to award reasonable attorney fees and expert fees to condemnees if:
[T]he judgment awarded as a result of the trial exceeds by ten percent or more the highest written offer in settlement submitted to those condemnees appearing in the action by condemnor in effect thirty days before the trial.
(Emphasis added.) Here, the trial court ordered the State to pay attorney fees and expert witness fees and costs even though the jury verdict on just compensation was $30,000 less than the State’s highest written offer in settlement in effect 30 days before trial. The trial court achieved this result by connecting the phrase “highest written offer in settlement” to “just compensation,” and by interpreting the phrase “in effect thirty days before the trial” to mean “in effect for thirty days before the trial” or possibly “in effect for the thirty days before the trial.”
In interpreting a statute, this court’s primary goal is to ascertain the intent of the legislature. Dep’t of Ecology v. *509Campbell & Gwinn, L.L.C., 146 Wn.2d 1, 9, 43 P.3d 4 (2002). If the statute’s meaning is plain on its face, we must give effect to that plain meaning as an expression of the legislative intent. Id. at 9-10. The “plain meaning” rule includes not only the ordinary meaning of the words, but the underlying legislative purpose and closely related statutes to determine the proper meaning of the statute. Id. at 11. If the plain meaning inquiry shows the existence of an ambiguity, we may construe the meaning of the statute with the aid of other sources of interpretation. Id. at 12.
The plain language of RCW 8.25.070 does not limit the “highest written offer in settlement” to just compensation, nor does the statute indicate a relationship between the two phrases. When the legislature uses different language in the same statute that deals with related matters, the legislature is presumed to have intended that those words have different meanings. Silver Firs Town Homes, Inc. v. Silver Lake Water Dist., 103 Wn. App. 411,419,12 P.3d 1022 (2000), review denied, 143 Wn.2d 1013 (2001). While other parts of Title 8 RCW refer to “just compensation,” RCW 8.25.070 does not. Instead, for the statute the legislature uses the broader term “offer in settlement.”
Arguably, the legislature used the broader term, “offer in settlement,” instead of the narrower term, “just compensation,” to encourage settlement. The State should be allowed to include intangibles other than fair market value or just compensation in the settlement offer. Here, the Department of Transportation’s opinion of “just compensation” was $191,200. But its offer of settlement exceeded that amount by almost $100,000. What is the reason for prohibiting the State from considering the same things that other litigants consider when they make settlement offers?
The trial court’s second reason for ruling that the State’s offer was invalid was that the State’s offer was not in effect for 30 days before trial. RCW 8.25.070(l)(b) authorizes the trial court in condemnation cases to make certain awards to the condemnee if the judgment awarded as a result of trial exceeds by 10 percent or more the highest written offer in *510settlement “in effect thirty days before the trial.” The State’s settlement offer was made on January 30, 2002, and was scheduled to expire on February 8, 2002, or 24 days before the March 4, 2002 trial.
The Costiches argue that the phrase “in effect thirty days before the trial” should be read as meaning “in effect for thirty days before the trial” or even “in effect for the thirty days before the trial.” We are instructed to add words to a statute only where its omission creates a contradiction that renders the statute absurd and undermines its sole purpose. Nielsen v. Employment Sec. Dep’t, 93 Wn. App. 21, 36, 966 P.2d 399 (1998). Here, the addition of the words “for” or “for the” in front of “thirty days before the trial” is not necessary to avoid a contradiction or absurdity. Addition of these words simply changes the meaning of the statute.
I therefore respectfully disagree with the majority and I would reverse the judgment in favor of the Costiches.
Reconsideration denied August 1, 2003.